Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Oct 26, 2021 has been entered. 

Response to Amendments
Applicant has filed an amendment on 10/26/2021 amending independent claims 1, 12 and 13, no new cancellation or adding to the claim was introduced. In virtue of this communication, claims 1, 2, 4, 5 and 7-22 are currently pending in the instant application.  

Response to Remarks
In response to the objection to the claims containing the term “outputtable”, Applicant has replaced the term with “to output”. The new term has been accepted and the corresponding objection has been withdrawn. 
Regarding rejections under 35 U.S.C. § 112(a), Applicant amends claims 1, 12 and 13, to provide more subject matter to clarify the claim language. The corresponding rejection has been withdrawn accordingly. 
However, Applicant has amended all three independent claims, with claim language having 35 U.S.C. 112(b) indefiniteness issues. As a result, all claims are rejected accordingly. 
Oizumi fails to render certain claimed subject matter obvious. In response to the amended claim language with 35 U.S.C. 112(b) issues, reference Oizumi has been removed from the list of references for the current Office Action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4, 5 and 7-22 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 (similarly claims 12 and 13) discloses the subject matters ”... specifying a first display data of an inside of the object of the three-dimensional model using the sight-line direction ... “, “... updating ... the view-point position inside the three-dimensional model corresponding to the first display data ...” and “... using the updated view-point position as a base point set in a state in which the view-point position inside the three-dimensional model...”.
	The claimed subject matter “an inside of the object of the three-dimensional model” is indefinite as the claim language and Application Specifications fail to teach how to determine whether a location point is inside or outside of the object of the three-dimensional model. Application Specifications use a hotel as one of the examples of an object. Reference Mullins gives a shoe or its three-dimensional virtual image as example(s) of an object. However, one of ordinary skilled in the art would agree that when an object is of a concave shape (such as a 
Also, for a concave object, specifying a first display data using a sight-line direction is not always possible, especially when a point is located on a concave surface of the object.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 5 and 7-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mullins; Brian  (US 20170169619 A1, made of record the US equivalent of JP 2016-521391A submitted in the IDS on 2/5/2020) in view of Woo; Woon Tack et al. (US 20180081448 A1) 
As to claim 1, Mullins discloses an information processing method (Figs. 4-6) performed by an information processing terminal (Figs. 1-3), comprising: acquiring an image captured by an imaging unit ([0019] The user 102 may be a user of an application in the device 101. ... For example, the user 102 may point a camera of the device 101 to capture an image of the two-dimensional physical object 104) 
and positional information representing a position of the information processing terminal ( [0003] A device can be used to generate data based on an image captured with the device. real-world environment whose elements are augmented by computer-generated sensory input such as sound, video, graphics or GPS data.
[0050] Input conditions from the device 101 may also be submitted to the server 110 at operation 416. The input conditions may include usage time information, location information); transmitting the image and the positional information to an information processing apparatus (Fig. 6 [0063] At operation 604, the contextual local image recognition dataset module 208 communicates the input conditions to the server 110); receiving, from the information processing apparatus, data of a three-dimensional model of an object specified using the image and the positional information ([0029] ...  the storage device 207 includes a primary content dataset 210 and a contextual content dataset 212. The primary content dataset 210 includes, for example, a first set of images and corresponding experiences (e.g., interactive three-dimensional virtual object models, ... 3D models, etc.); estimating a sight-line direction of a user who uses the information processing terminal on the basis of sensor information (([0029] ...  The primary content dataset 210 may include a core set of images or the most popular images determined by the server 110). 
Mullins teaches in Fig. 2 and [0022-23] device 101 may include sensors 202, ... sensors 202 may include, for example, a vibration sensor, an optical sensor (e.g., a charge-coupled device (CCD)), an orientation sensor (e.g., gyroscope), an audio sensor (e.g., a microphone), or any suitable combination thereof. 
Mullins fails to directly disclose an acceleration sensor and a magnetic sensor.
However, in a similar field of endeavor, Woo discloses a head mounted augmented reality device with a sensing unit (Fig. 2) including an acceleration sensor and a magnetic sensor ([0024]  ... The wearable device 110 confirms a location of an object through a sensor such as a GPS, a gyro sensor, an acceleration sensor, or a compass, and the like, and manipulates and views content supported through the augmented reality service providing terminal 114). 
It would have been obvious to one of ordinary skill in the art to combine Woo 's acceleration sensor and a magnetic sensor with Mullins ‘s information processing terminal and method, to enhance the capability of the system  such as converting “location regions of the objects based on motion information sensed by a motion sensor; and a pointing device including a magnetic sensor and configured to select or activate an object output from the augmented reality service providing terminal”, as revealed by Woo in Abstract. 
The combination of Mullins and Woo continues to teach specifying a first display data of an inside of the object of the three-dimensional model using the sight-line direction (See 35 U.S.C. 112(b) rejection above); and outputting the first display data (Woo [0038] The second tracking unit 216 senses and outputs a magnetic sensor movement path of the interworking pointing device. The second tracking unit 216 senses a magnetic sensor provided in the moving pointing device in real time so as to control the object in the augmented reality image range displayed on the region being viewed from the wearable device); 
detecting a predetermined operation for updating a display magnification or a view-point position (Mullins [0028] ... For example, the visual reference may include a machine-readable code or a previously identified image (e.g., a picture of shoe). The previously identified image of the shoe may correspond to a three-dimensional virtual model of the shoe that can be viewed from different angles by manipulating the position of the device 101 relative to the picture of the shoe); updating the display magnification of the first display data or the view-point position inside the three-dimensional model corresponding to the first display data according to the predetermined operation; detecting another predetermined operation for using the updated view-point position as a base point in which the view-point position inside the three-dimensional model corresponding to the first display data has been updated according to the predetermined operation; and switching from the first display data to a second display data to output in any direction inside the object from the base point inside the three-dimensional model according to the another predetermined operation, the second display displaying an inside of the object of the three-dimensional model received from the information processing apparatus (See 35 U.S.C. 112(b) rejection above as the claim language contains multiple instances of the indefinite term “inside of the object). 

As to claim 2, Woo discloses the information processing method according to claim 1, further comprising: detecting a first operation set in advance (turn on power as explained in claim 1), and wherein the transmitting comprises transmitting the image and the positional information to the information processing apparatus according to the first operation ([0062] At operation 602, the contextual local image recognition dataset module 208 captures input conditions local to the device 101. ...
[0063] At operation 604, the contextual local image recognition dataset module 208 communicates the input conditions to the server 110). 

As to claim 4, Mullins and Woo disclose the information processing method according to claim 1, further comprising: changing an amount of object information about the object and outputting the object information according to the predetermined operation (Mullins [0003] A device can be used to generate data based on an image captured with the device. For example, augmented reality (AR) is a live, direct or indirect, view of a physical, real-world environment. 
After the user turns his/her head, the displayed object will be different, and hence the information associated with the different object). 

As to claim 5, Mullins and Woo disclose the information processing method according to claim 4, wherein changing an amount of the object information and outputting the object information comprise increasing the amount of the object information and outputting the object information when display data is output in a direction in which the display data approaches the object (After the user turns his/her head, the displayed object and the information associated with the object will be different. Mullins and Woo do not directly disclose increasing the information amount of the object information. However, Mullins and Woo teach the user can adjust the display data by approaching or leaving the object, and inherently teaches the claimed scenario as one of the finite combinations with predictable results. See KSR International Co. v. Teleflex Inc., 82 USPQ2d and MPEP 2141 ). 

As to claim 7, Mullins and Woo disclose the information processing method according to claim 1, further comprising: receiving control information transmitted from an external system (Mullins Fig. 6 [0062] At operation 602, the contextual local image recognition dataset module 208 captures input conditions local to the device 101) which manages the control information corresponding to a position inside the object through the information processing apparatus (Mullins Fig. 6); and outputting the control information in association with the position inside the object (Mullins [0064] At operation 608, the contextual local image recognition dataset module 208 updates the contextual content dataset 212 with the new content. 
See also Woo Fig. 2 Mode switching unit 222 and content providing unit 226 ). 

As to claim 8, Mullins and Woo disclose the information processing method according to claim 1, wherein, when the object is a store, the three-dimensional model includes products arranged on product shelves (Mullins [0064] At operation 608, the contextual local image recognition dataset module 208 updates the contextual content dataset 212 with the new content. 
See also Woo Fig. 2 Mode switching unit 222 and content providing unit 226.  
Despite Mullins and Woo do not use an example with a store includes products arranged on product shelves, Examiner consider the limitation being an intended use of the same idea disclosed by Mullins and Woo ). 

As to claim 9, Mullins and Woo disclose the information processing method according to claim 1, wherein the outputting the display data comprises specifying a specified position of an object in an image captured by the imaging unit and outputting the display data at the specified position ( Mullins [0003] A device can be used to generate data based on an image captured with the device. For example, augmented reality (AR) is a live, direct or indirect, view of a physical, real-world environment). 

As to claim 10, Mullins and Woo disclose the information processing method according to claim 1, further comprising: acquiring removal object information representing a removal target, wherein the removal target is another object, 
and wherein the specifying comprises specifying display data of the three-dimensional model positioned in a background of the removal target, on the basis of the removal object information ( Mullins [0003] A device can be used to generate data based on an image captured with the device. For example, augmented reality (AR) is a live, direct or indirect, view of a physical, real-world environment. 
Based on the preceding teaching, when a user turns his/her head to the left, the object located at his/her right side will disappear from his/her view and removed from the display 
Woo’s head mounted display (HMD) discloses the same functionality). 

As to claim 11, Mullins and Woo disclose the information processing method according to claim 10, wherein the outputting comprises replacing the display data with predetermined data and outputting the predetermined data when the removal object information is predetermined object information (Mullins [0003] When a user turns his/her head to the left, the object at his/her left side of view will appear, replacing the display data that used to be on the right side of the user. 
Woo’s head mounted display (HMD) exhibits the same functionality). 

As to claim 12, Mullins and Woo disclose a non-transitory computer-readable medium that stores a computer-executable program performing steps as detailed in claim 1 above
Therefore claim 12 is rejected on the same grounds as claim 1. 

As to claim 13, Mullins and Woo disclose an information processing terminal (Mullins Figs. 1-3), comprising: an imaging unit (Mullins [0019] The user 102 may be a user of an application in the device 101. ... For example, the user 102 may point a camera of the device 101 to capture an image of the two-dimensional physical object 104) ; a display; and a processor (Mullins Figs. 2 [0022] ... a display 204, a processor 206), 
wherein the processor is configured to perform operations comprising: acquire an image captured by the imaging unit and positional information representing a position of the information processing terminal; transmit the image and the positional information to an information processing apparatus; receive, from the information processing apparatus, data of a three-dimensional model of an object specified using the image and the positional information; estimate a sight-line direction of a user who uses the information processing terminal on the basis of sensor information measured by an acceleration sensor and a magnetic sensor; specify a first display data of an inside of the object of the three-dimensional model using the sight-line direction; output the first display data on the display; detect a predetermined operation for updating a display magnification or a view-point position; update a display magnification of the first display data or a view-point position inside the three-dimensional model corresponding to the first display data according to the predetermined operation; detect another predetermined operation for using the updated view-point position as a base point in which the view-point position inside the three-dimensional model corresponding to the first display data has been updated according to the predetermined operation; and switch from the first display data to a second display data to output in any direction inside the object from the base point inside the three-dimensional model according to the another predetermined operation, the second display displaying an inside of the object of the three-dimensional model received from the information processing apparatus (Mullins and Woo disclose the method performed by the information processing terminal of the preceding claim as detailed in rejection of claim 1 above. 
Therefore claim 13 is rejected on the same grounds as claim 1). 

As to claims 14-18, Mullins and Woo disclose the method performed by the information processing terminal of the claims as detailed in rejection of claims 2, 7 and 9-11 above, respectively. 
Therefore claims 14-18 are rejected on the same grounds as claims 2, 7 and 9-11, respectively. 

As to claims 19-21, Mullins and Woo disclose the non-transitory computer-readable medium that stores the computer-executable program performing steps as detailed in claims 2, 5 and 7 above, respectively. 
Therefore claims 19-21 are rejected on the same grounds as claims 2, 5 and 7, respectively. 

As to claim 22, Mullins and Woo disclose the non-transitory computer-readable medium that stores the computer-executable program performing steps as detailed in claims 10 and 11 above. 
Therefore claim 22 is rejected on the same grounds as claims 10 and 11. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873. The examiner can normally be reached 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WING H CHOW/Examiner, Art Unit 2621